a . iii Doc 3210 Filed 05/06/21 Page1of3
O\we
FILED May 2, 2021

Your Honor, WI MAY -6 AM 9:41

Thank you for taking the time to hear me. I don't hgyegraych in the way of an education so please
excuse any and all typo's as well as itera te ISIE have been a near perfect
child hood seems to have been the beginning of a long and painful waste of a life time by means
of alcohol, drug addiction, jail time and prison time. All told I think I have accumulated 8 years
in various jails and prisons between New Jersey and Georgia all for the same charges possession
of a controlled substance, almost always meth amphetamine which was my drug of choice for
most of my life. I never really made the boy scout connection to my troubles until my last prison
sentence of which I served 30 months. It was this time I really started to look inward and say to
myself "this is insane" I would ask myself" why do I keep doing the same thing but expect
different outcomes"? So I concluded that this behavior is somehow connected to being molested
while in the boy scouts. I started to talk a little to prison counselors about it in hopes of some sort
of healing and in rehab | brought it up later which sort of helped for a little while. I was able to
quit smoking cigarettes, and stopped drug use for a while for maybe 7 years or so only to start
back again. I now smoke cigarettes, drink beer and am in a methadone program. I can only seem
to get so far and then I resort to the same old behavior. There is not a day go's by that I am not
reminded of what happened while in the boy scouts, and I do my best to push it out of mind so I
can try to focus on going to work or cleaning my apartment or anything really. Why did I let this
happen to myself? Am I trying to hide some sort of latent homosexual desires, I would ask
myself? To that I would comfort myself by the fact that I never looked at a man and thought of
sex though it happens all the time when looking at women so o why do ] keep asking myself the
same questions all the time? I got involved with the scouts from a family friend who was a little
older than me who would talk about this cool scout master who would provide cigarettes and
playboy magazines on camping trips and I wanted in. Once in the scout master
would gain our confidence like my friend i had said with cigarettes and play boys and
eventually alcohol. The first time alcohol appeared after a few beers [would wait until all
was asleep and he lured me to his tent with more beers | thought nothing of it I believe I was
twelve at the time. Once in the tent he would ask things like "Does your dad let you smoke?" I

would say no and he would say like” why not your old enough to make your own decisions aren't

you"? And then more beer this probably went on 2 or 3 times before it progressed to something

 
Case 20-10343-LSS Doc 3210 Filed 05/06/21 Page2of3

sexual. By then I was looking forward to the beer and the attention and not noticing the

conversation has turned to some thing else. Yeah I was by then getting drunk and first the

 

think I could have lived with it. I saw a when I moved back to New Jersey and he looked bad.
He was in line to get a liver transplant but he could not stop drinking. By this time just talking to

him was difficult as he would stutter, ramble lose train of thought it was bad. I saw him once at
work , at this time I worked in the deli at a ShopRite he came to the counter said hi and [ really
felt sorry for him and though we never talked about what happened we both knew what we both
went through I said to him i you have got to cut yourself a break, you didn't do anything
wrong" All this because of the stuttering, fidgeting etc.

Well MI am sorry to say passed away about 3 years ago, he had stopped drinking but lost to

cancer in the end. I can't help but wonder if had he been given a voice, a platform to speak if

things would have turned out different? Thank You for the opportunity to use my voice I wish I
: t feel exhausted just for the little bit I did say. Thank you

 

 
Case 20-10343-LSS Doc 3210 Filed 05/06/21 Page 3of3

  

flee Ubyeet gy ele PURE f coef yer fa Le wa TC

bl aermofeQ MO

108 ‘ae 0? +} we
BRS API PS

xs $f onsyerS VSR

alas roniS rH PS Lye] -srisn|”

 

re

TAR AEN RTS a ABE NAL -
t :

 
